 


109 HR 1559 IH: Character Education Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1559 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To increase the level of funding for the Partnerships in Character Education Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Character Education Act of 2005. 
2.Increased funding for Partnerships in Character Education ProgramSection 5401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241) is amended— 
(1)in the matter preceding paragraph (1), by striking There are and inserting (a) In general.—There are;  
(2)in paragraph (5), by striking $650,000,000 for fiscal year 2006 and inserting $675,000,000 for fiscal year 2006; 
(3)in paragraph (6), by striking $675,000,000 for fiscal year 2007 and inserting $700,000,000 for fiscal year 2007; and 
(4)by adding at the end the following: 
 
(b)Partnerships in Character EducationFrom the amount appropriated to carry out this part for each of fiscal years 2006, 2007, and 2008, the Secretary shall reserve $50,000,000 to carry out subpart 3.. 
3.Model State character education curriculum 
(a)In generalThe Comptroller General of the United States shall— 
(1)conduct a study of best practices in the field of character education; and 
(2)develop a model State character education curriculum for kindergarten through grade 12. 
(b)Model State character education curriculum 
(1)Principles of curriculumThe model State character education curriculum developed under this section shall embody the principles that character education— 
(A)is premised on the notion that widely shared core ethical values, including honesty, fairness, justice, caring, responsibility, and respect for self and others, form the basis of good character; 
(B)by promoting the validity of these values and the responsibility to uphold them, affirms human dignity, promotes the development and welfare of the individual, serves the common good, and promotes the exercise of citizenship in a democratic society; and 
(C)should be an integral part of the curriculum at all grade levels, should be part of a comprehensive approach that integrates character development into every aspect of school life, and should reach out to families and include them in character-building efforts. 
(2)Focus on aspects of characterThe model State character education curriculum developed under this section shall focus on aspects of character including honesty, fairness, justice, caring, responsibility, and respect for self and others. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report containing— 
(1)the results of the study conducted under this section; and 
(2)the model State character education curriculum developed under this section.  
 
